Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2021 has been entered.
 	Claims 1-17, 19-23, 26-27, 29 and 32-33 are pending in this application.
	The restriction requirement of 9/9/2019 and Applicant’s 3/5/2020 election without traverse of the invention of Group II (then-pending claims 17-30) carry over and are maintained in this RCE.  
	Accordingly, claims 1-16 are withdrawn from further consideration as being directed to non-elected subject matter.  Claims 17, 19-23, 26-27, 29 and 32-33 will presently be examined.  
	Upon further review and reconsideration, the following grounds of rejection are deemed applicable.  
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claims 26 and 27 depend on the canceled claim 25.  Metes and bounds of claims 26 and 27 cannot be determined.  For this reason, claims 26 and 27 cannot be further examined on the merits. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 20, 23 and 29 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Upon further review, it has been determined that claims 20, 23 and 29 fail to further limit the subject matter of the claim from which they depend.  
The independent claim 17 from which claim 20 depends is directed to a composition per se.  The composition of claim 17 is not changed or further limited by the intended use of claim 20, i.e. when it is applied to a plant and the plant is cultivated with it for 10 days.  

In the case of claim 29, which depends on claim 17, the composition of claim 17 is not changed or further limited by the intended use of claim 29, i.e. when it is added to a hydroponic cultivation system.  
It is noted that claim 19 is similar but not rejected here because the claim language there would clearly exclude ingredients that would not be suitable for “organic produce.”  Thus, even though claim 19 is similar to the rejected claims, it is not rejected.    
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Upon further review and reconsideration, the following nonstatutory double patenting grounds of rejection are deemed to be applicable in this application.  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 17, 19-21, 29 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,833,509 in view of CN 101195537 (submitted in the IDS of 1/24/2018).
	Patented claims 1-15 are directed to an apparel that comprises a coat of a bioceramic that consist of the same first four ingredients as claimed in the instant application claims, with “one other oxide.”  
	CN 101195537 discloses bioceramic materials, which include tourmaline, 5-8% titanium oxide, and kaolin.  The material has antibiotic activity and inhibits Staphylococcus aureus and Escherichia coli, Candida, and mold (see English abstract).    
	Although the bioceramic in the patented claims is coated on the apparel, the bioceramic itself would have been obvious from the disclosure of the patented claims.  Further, it is noted that instant claim 21 encompasses the bioceramic composition incorporated into a textile.  Intended use recitations of claims 19, 20 and 29 are noted, but such intended uses do not exclude the bioceramic disclosed and suggested by patented claims in view of CN 101195537, because the intended uses do not further limit the invention composition in a manner that excludes the bioceramic disclosed and suggested by the patented claims in view of CN 101195537.  The rejected claims are directed to the bioceramic composition per se, not a method of using the composition, so it is the composition per se that is rejected.  Selection of 5-8% titanium oxide such as titanium dioxide as the “one other oxide” would have been obvious from the teaching of antibiotic activity of titanium oxide-containing bioceramics.  


Claims 17, 19-21, 29 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 9-12 of U.S. Patent No. 9,962,441.
	Patented claims 1 and 4 are directed to an article that comprises a coat of a bioceramic that consist of the same first four ingredients as claimed in the instant application claims, with 1-20 wt% titanium oxide, TiO2.  Patented claims 9-12 recite the articles as including bedding sheet, blanket, pillow case, mattress cover.  
Although the bioceramic in the patented claims is coated on the article, the bioceramic itself would have been obvious from the disclosure of the patented claims.  Further, it is noted that instant claim 21 encompasses the bioceramic composition incorporated into a textile.  Intended use recitations of claims 19, 20 and 29 are noted, but such intended uses do not exclude the bioceramic disclosed and suggested by patented claims, because the intended uses do not further limit the invention composition in a manner that excludes the bioceramic disclosed and suggested by the patented claims.  The rejected claims are directed to the bioceramic composition per se, not a method of using the composition, so it is the composition per se that is rejected.  
	For these reasons, the ordinary skilled artisan in this field would have recognized the claimed invention of the rejected claims as an obvious variation of the invention set forth in the patented claims.   
Claims 17, 19-21, 29 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,252,945.
	Patented claims 1-3 are directed to a fabric or textile that comprises a coat of a bioceramic that consist of the same first four ingredients as claimed in the instant application claims, wherein the first three ingredients are within the weight range of the instant claims and the further ingredient, aluminum oxide, is present from about 3-18 wt%, and about 3-13 wt% zirconium oxide, ZrO2.  
Although the bioceramic in the patented claims is applied or incorporated into the textile, the bioceramic itself would have been obvious from the disclosure of the patented claims.  Further, it is noted that instant claim 21 encompasses the bioceramic composition incorporated into a textile.  Intended use recitations of claims 19, 20 and 29 are noted, but such intended uses do not exclude the bioceramic disclosed and suggested by patented claims, because the intended uses do not further limit the invention composition in a manner that excludes the bioceramic disclosed and suggested by the patented claims.  The rejected claims are directed to the bioceramic composition per se, not a method of using the composition, so it is the composition per se that is rejected.  
	For these reasons, the ordinary skilled artisan in this field would have recognized the claimed invention of the rejected claims as an obvious variation of the invention set forth in the patented claims.   

Claims 17, 19-21, 29 and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 16/041,449.
	Copending claims 1-3 are directed to a fabric or textile that comprises a coat of a bioceramic that consist of the same first four ingredients as claimed in the instant application claims, wherein the first three ingredients are within the weight range of the instant claims and the further ingredient, aluminum oxide, is present from about 3-18 wt%, and about 3-13 wt% zirconium oxide, ZrO2.  
Although the bioceramic in the copending claims is applied or incorporated into the textile, the bioceramic itself would have been obvious from the disclosure of the patented claims.  Further, it is noted that instant claim 21 encompasses the bioceramic composition incorporated into a textile.  Intended use recitations of claims 19, 20 and 29 are noted, but such intended uses do not exclude the bioceramic disclosed and suggested by copending claims, because the intended uses do not further limit the invention composition in a manner that excludes the bioceramic disclosed and suggested by the copending claims.  The rejected claims are directed to the bioceramic composition per se, not a method of using the composition, so it is the composition per se that is rejected.  
	For these reasons, the ordinary skilled artisan in this field would have recognized the claimed invention of the rejected claims as an obvious variation of the invention set forth in the patented claims.   
This is a provisional nonstatutory double patenting rejection.

Claims 17, 19-23, 29 and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 33 of copending Application No. 16/407,989 in view of Rannali (US 4,424,645).
	Copending claim 33 is directed to a plant growth medium comprising a substrate and a bioceramic, wherein the bioceramic comprises the same first four ingredients as in the instant application claims and about 1-20 wt% titanium dioxide, TiO2.   
Rannali is cited to establish that plant growth medium is known in the pellet form (claims 1, 9, 10).  
Although the bioceramic in the copending claim is in a plant growth medium, such use is consistent with the intended use of the instant claims, “for use in the cultivation of plants.”  Additional intended use recitations of claims 19, 20, 23 and 29 are noted, but such intended uses do not exclude the bioceramic disclosed and suggested by copending claims, because the intended uses do not further limit the invention composition in a manner that excludes the bioceramic disclosed and suggested by the copending claim.  The pellet form or pellet further comprising a polymer as recited in instant claims 21 and 22 is noted, but such solid form for a plant growth medium ingredient would have been obvious because plant growth medium components are known to be provided in pellet form.  Use of a polymer to incorporate the bioceramic to the growth medium would have been an obvious modification.  
	For these reasons, the ordinary skilled artisan in this field would have recognized the claimed invention of the rejected claims as an obvious variation of the invention set forth in the patented claims.   
This is a provisional nonstatutory double patenting rejection.
Claims 17, 19-20, 29 and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/104,865.
	Copending claims 1-20 are directed to a bioceramic composition comprising the same first four ingredients as claimed in the instant application claims, wherein the first three ingredients are within the weight range of the instant claims and the fourth ingredient, aluminum oxide, is present from about 3-18 wt% (18wt% specifically claimed in claims 14 and 17), and about 3-13 wt% zirconium oxide, ZrO2 (claims 7-8).  
Intended use recitations of instant claims 19, 20 and 29 are noted, but such intended uses do not exclude the bioceramic disclosed and suggested by copending claims, because the intended uses do not further limit the invention composition in a manner that excludes the bioceramic disclosed and suggested by the copending claims.  The rejected claims are directed to the bioceramic composition per se, not a method of using the composition, so it is the composition per se that is rejected.  
	For these reasons, the ordinary skilled artisan in this field would have recognized the claimed invention of the rejected claims as an obvious variation of the invention set forth in the patented claims.   
This is a provisional nonstatutory double patenting rejection.
	For the foregoing reasons, all examined claims must be rejected.  No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN PAK/Primary Examiner, Art Unit 1699